Apppeal from an order of the Jefferson County Court (Kim H. Martusewicz, J.), entered September 19, 2005. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.), defendant contends that County Court erred in assessing points on the risk assessment instrument based on his failure to accept responsibility for his criminal behavior. Defendant failed to preserve that contention for our review, and it therefore is not properly before us (see generally People v Smith, 17 AD3d 1045 [2005], lv denied 5 NY3d 705 [2005]; People v Peterson, 8 AD3d 1124, 1124-1125 [2004], lv denied 3 NY3d 607 [2004]). Contrary to the further contention of defendant, “because [he] was released without any form of parole or probation supervision, [the c]ourt appropriately assigned 15 points to his score” (People v Hyson, 27 AD3d 919, 920 [2006]). Present—Hurlbutt, J.P., Martoche, Smith, Centra and Fahey, JJ.